[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Rance v. Watson, Slip Opinion No. 2022-Ohio-1822.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-1822
              RANCE, APPELLANT, v. WATSON, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Rance v. Watson, Slip Opinion No. 2022-Ohio-1822.]
Habeas corpus—Trial court’s ordering of a psychological report as part of a
        presentence investigation does not call into question a defendant’s
        competency to stand trial—Adequate remedy in the ordinary course of the
        law—A trial court’s subject-matter jurisdiction is not affected by a trial
        court’s decision to order a presentence-investigation psychological report—
        Court of appeals’ judgment dismissing complaint affirmed.
       (No. 2021-1272—Submitted March 8, 2022—Decided June 2, 2022.)
       APPEAL from the Court of Appeals for Marion County, No. 9-21-22.
                                  ________________
        Per Curiam.
        {¶ 1} Appellant, William A. Rance, an inmate at the North Central
Correctional Complex, appeals the judgment of the Third District Court of Appeals
dismissing his complaint for a writ of habeas corpus against appellee, Tom Watson,
                                  SUPREME COURT OF OHIO




the current prison warden,1 for failing to state a claim upon which relief can be
granted. Rance also asks this court to strike the warden’s merit brief. We deny the
motion to strike and affirm the judgment of the court of appeals.
                                        I. Background
         {¶ 2} On March 1, 2016, Rance pleaded guilty to two counts of gross sexual
imposition, R.C. 2907.05(A)(4), one count of rape, R.C. 2907.02(A)(2), and one
count of illegal use of a minor in nudity-oriented material or performance, R.C.
2907.323(A)(3). When accepting the plea, the trial court stated:


         I’ll order a presentence investigative report, we’ll come back for
         sentencing. I believe [defense counsel] is going to ask for some
         psychological examination, as well, too, so I can have all the
         information that would be pertinent to make the right decision as far
         as a prison sentence, so that will be about 30 days.


The trial court then issued the following order:


         Defendant is referred to court psychiatric clinic. Director, psychiatric
         clinic: in accordance with provisions of the Ohio Revised Code
         2947.06(B) reports for the purpose of determining the disposition of
         a case: psychiatric recommendations regarding disposition you are
         directed to examine William A. Rance.


         {¶ 3} In May 2016, the trial court sentenced Rance to an aggregate prison
term of seven years. The trial court denied a later motion to withdraw the guilty plea,


1. Rance filed his complaint against the former warden, Neil Turner. Under S.Ct.Prac.R. 4.06(B),
the current warden of the institution is automatically substituted as a party to this action for the
former warden.




                                                 2
                                   January Term, 2022




and the court of appeals affirmed. State v. Rance, 8th Dist. Cuyahoga No. 104619,
2017-Ohio-1446, ¶ 1.
           {¶ 4} On June 29, 2021, Rance filed a petition for a writ of habeas corpus in
the Third District. He alleged that the trial court lacked jurisdiction to accept his plea
and sentence him because his competency had been called into question, as evidenced
by the statements quoted above. As a result, he claims entitlement to immediate
release.
           {¶ 5} The court of appeals granted the warden’s motion to dismiss. The court
of appeals held that Rance’s petition did not state a cognizable habeas corpus claim,
because Rance’s claim of an unresolved competency issue did not call into question
the trial court’s subject-matter jurisdiction. Moreover, the court noted that Rance had
an adequate remedy in the ordinary course of the law by which to challenge the
validity of his guilty plea. In reaching its decision, the court of appeals cited State v.
Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, for the
proposition that an erroneous sentence entered by a court with subject-matter
jurisdiction over the case is voidable, not void.
           {¶ 6} Rance timely appealed.
                                   II. Legal analysis
                                 A. The motion to strike
           {¶ 7} Rance argues in his reply brief that the warden’s merit brief violated
S.Ct.Prac.R. 16.03(B)(1) and should be stricken. This motion has no merit.
           {¶ 8} In his merit brief, Rance presented two propositions of law. First, he
averred that “[a]n appellate court abuses its discretion when it affirms a decision
involving unresolved issues of competency to stand trial remain [sic] at the time a
plea was entered.” And second, he asserted that the court of appeals “abused its
discretion in retroactively applying inapplicable case authority that expressly
requires prospective application.” Rather than directly address those propositions,
the warden responded with two propositions of law of his own: a habeas corpus




                                             3
                             SUPREME COURT OF OHIO




petition should be denied when (1) an adequate remedy at law exists and (2) the
petitioner is not entitled to immediate release from prison because his sentence has
not expired.
       {¶ 9} S.Ct.Prac.R. 16.03(B)(1) provides that an appellee’s merit brief shall
“answer the appellant’s contentions, and make any other appropriate contentions as
reasons for affirmance of the order or judgment from which the appeal is taken.”
Rance contends that because the statute is written in the conjunctive, an appellee
must respond to the appellant’s propositions of law before proffering his own legal
arguments. However, the language of the applicable rules does not support Rance’s
interpretation. The rules specifically require an appellant to include a “proposition
of law” as a heading for each legal argument. S.Ct.Prac.R. 16.02(B)(4). But the
requirements imposed on an appellee do not mirror this language. An appellee’s
brief must address each “contention,” not each “proposition of law.” The warden
has done so.
       {¶ 10} We deny the motion to strike.
                            B. The merits of the appeal
       {¶ 11} A writ of habeas corpus “is warranted in certain extraordinary
circumstances ‘where there is an unlawful restraint of a person’s liberty and there
is no adequate remedy in the ordinary course of law.’ ” Johnson v. Timmerman-
Cooper, 93 Ohio St.3d 614, 616, 757 N.E.2d 1153 (2001), quoting Pegan v.
Crawmer, 76 Ohio St.3d 97, 99, 666 N.E.2d 1091 (1996). With few exceptions,
habeas corpus will lie only to challenge the jurisdiction of the sentencing court.
State ex rel. Quillen v. Wainwright, 152 Ohio St.3d 566, 2018-Ohio-922, 99 N.E.3d
360, ¶ 6. And we review dismissals under Civ.R. 12(B)(6) de novo. State ex rel.
McKinney v. Schmenk, 152 Ohio St.3d 70, 2017-Ohio-9183, 92 N.E.3d 871, ¶ 8.
       {¶ 12} In his first proposition of law, Rance asserts that the trial court had
no jurisdiction to accept his guilty plea while his competency to stand trial was in
question. In a criminal action, if the issue of a defendant’s competency to stand




                                         4
                                 January Term, 2022




trial is raised before the trial commences, the court shall hold a hearing on the issue.
R.C. 2945.37(B). According to Rance, his competency was raised as an issue, but
the trial court did not conduct the mandatory hearing and therefore lost jurisdiction
to accept his guilty plea.
        {¶ 13} However, Rance has cited no authority for the proposition that a
failure to conduct a competency hearing deprives the trial court of subject-matter
jurisdiction to impose a sentence. And Rance’s own allegations show that the
competency provisions of R.C. 2945.37(B) were not triggered. The trial court’s
statements quoted above show that the judge ordered a psychological report,
pursuant to R.C. 2947.06, as part of the presentence investigation, not as an inquiry
into Rance’s competency to stand trial.
        {¶ 14} The purpose of a psychological examination under R.C. 2947.06 is to
aid the court in imposing the appropriate sentence, not to assess the defendant’s
competency to stand trial.      A trial court “may” hear testimony, including a
psychological report, “in mitigation of a sentence.” R.C. 2947.06(A); State v.
Gunnels, 8th Dist. Cuyahoga No. 107351, 2019-Ohio-2822, ¶ 12. As part of that
process, a trial court “may appoint not more than two psychologists or psychiatrists
to make any reports concerning the defendant that the court requires for the purpose
of determining the disposition of the case.” (Emphasis added.) R.C. 2947.06(B).
Because the statute uses the permissive term “may,” a court is not required to order
a psychological report, even if the defense asks the court to consider a defendant’s
alleged mental-health issues before sentencing. See State v. Ellis, 8th Dist. Cuyahoga
No. 98538, 2013-Ohio-1184, ¶ 40-43.
        {¶ 15} “Because the trial court’s decision to implement a psychological
report is discretionary, the decision is reviewed under an abuse of discretion
standard.” State v. Timberling, 2d Dist. Greene No. 2012-CA-35, 2013-Ohio-1377,
¶ 26. Or in other words, a trial court’s subject-matter jurisdiction is not affected by
the decision to sentence a defendant without the benefit of a psychological report,




                                           5
                             SUPREME COURT OF OHIO




and the defendant has an adequate remedy in the ordinary course of the law by direct
appeal of his sentence. Therefore, habeas corpus will not lie.
                                  III. Conclusion
       We affirm the court of appeals’ dismissal of Rance’s petition.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       William A. Rance, pro se.
       Dave Yost, Attorney General, and M. Scott Criss, Assistant Attorney
General, for appellee.
                               _________________




                                          6